Citation Nr: 0204692	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  95-28 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran had active service from March 1961 to May 1965.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 rating decision, in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, denied the veteran's claim for service 
connection for PTSD.  In March 1999, the Board remanded this 
claim to the RO in Chicago, Illinois, for additional 
development, and in September 2000, the Board affirmed the 
RO's decision. 

The veteran appealed the Board's September 2000 decision to 
the United States Court of Appeals for Veterans Claims.  In 
November 2001, based on an Appellee's Motion for Remand and 
to Stay Proceedings, the Court vacated the Board's September 
2000 decision and remanded the veteran's claim to the Board 
for readjudication pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107). 

The Board notes that the veteran submitted additional 
evidence in support of his claim to the Board on June 19, 
2000, August 3, 2000, and August 28, 2000, after the RO had 
transferred the veteran's claims file to the Board.  The RO 
has not considered this additional evidence; however, with 
regard to some of the evidence submitted on June 19, 2000 and 
August 3, 2000, such consideration is not necessary as the 
evidence is not pertinent to the veteran's PTSD claim.  With 
regard to the remainder of the evidence submitted on those 
dates, the Board may consider it in support of the veteran's 
claim.  The veteran attached a written waiver of his right to 
have the RO initially consider the evidence as was required 
by the applicable regulations at that time.  See 38 C.F.R. § 
20.1304 (2001); see also 66 Fed. Reg. 3009-3105 (Jan. 23, 
2002) (to be codified as amended at 38 C.F.R. § 20.1304).  
This amendment eliminates the need for initial RO 
consideration of new evidence and authorizes the Board to 
review such evidence without remanding it to the agency of 
original jurisdiction.  Accordingly, the Board will continue 
with appellate review.

The evidence received by the RO on August 28, 2000 was not 
submitted within a period of ninety days following the 
mailing of notice to the veteran that the appellate record 
had been transferred to the Board.  However, the Board may 
accept this evidence if it is accompanied by a motion 
demonstrating that there was good cause for the delay.  38 
C.F.R. § 20.1304(b) (2001), as amended by 66 Fed. Reg. at 
3105 (to be codified at 38 C.F.R. § 20.1304).  In this case, 
the documentation submitted on August 28, 2000 includes a 
physician's opinion, a Motion to Submit New Evidence on the 
basis that the physician who prepared the opinion had been 
out of the country due to a family emergency, and a waiver of 
RO consideration.  The Board believes that the physician's 
absence from the country constitutes good cause for the 
veteran's delay in obtaining and submitting the physician's 
opinion.  Based on the regulatory change noted above, the 
Board will consider the opinion in adjudicating this claim.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for the equitable disposition of that 
claim. 

2.  The veteran did not engage in combat.

3.  The veteran's PTSD symptoms have not been attributed to a 
verified in-service stressor. 



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.304(f) (2001), as amended by 66 
Fed. Reg. 45,620, 45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102), and 67 Fed. Reg. 10,330, 
10,332 (Mar. 7, 2002) (to be codified as amended at 38 C.F.R. 
§ 3.304(f)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for PTSD.  The RO denied this benefit 
in August 1994, and the Board affirmed this decision in 
September 2000.  The veteran appealed the Board's decision to 
the Court.  

During the pendency of the appeal, the President signed into 
law legislation that eliminates the need for a claimant to 
submit a well-grounded claim and enhances VA's duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which are not final as of that date.  38 U.S.C.A. § 5107, 
note (Effective and Applicability Provisions) (West Supp. 
2001).  

Further, during the pendency of this appeal, in August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, the RO has not indicated 
that it developed the veteran's claim pursuant to the VCAA.  
However, as explained below, prior to the enactment of the 
VCAA, the RO took action that is consistent with the 
notification and assistance provisions of the VCAA.  In 
addition, the RO has not indicated that it considered the 
veteran's claim pursuant to the VCAA.  However, prior to the 
enactment of the VCAA, the RO found the veteran's PTSD claim 
to be well grounded and denied it on its merits.  The RO's 
decision in this regard is thus consistent with the VCAA, 
which eliminates the need for a claimant to submit a well-
grounded claim and requires an adjudicator to proceed 
directly to an adjudication of the merits of a service 
connection claim (provided the adjudicator finds that the VA 
has fulfilled its duties to assist and notify).  In light of 
the foregoing, the Board's decision to proceed in 
adjudicating this claim does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

First, as required by the VCAA, VA notified the veteran of 
the information needed to substantiate his PTSD claim and 
explained to him who was responsible for obtaining such 
information.  See 38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2001).  For instance, in letters dated September 1993, April 
1998, April 1999 and February 2000, the RO requested the 
veteran to be more specific with regard to his claim, to 
submit a detailed description of his alleged traumatic 
incidents, including dates and places, when and where these 
incidents occurred, the unit(s) to which he was assigned at 
the time, the names of any individuals who died during the 
incidents, reports from private physicians who treated the 
veteran for PTSD, and to identify the names and addresses of 
all VA providers who treated the veteran for PTSD so that the 
RO could obtain records of this treatment.  In these letters, 
the RO also informed the veteran that it was attempting to 
verify his alleged stressors and to obtain records from some 
of the medical providers the veteran identified.  

In addition, in rating decisions dated August 1994 and 
October 1994, letters notifying the veteran of those 
decisions, a statement of the case issued in June 1995, and 
supplemental statements of the case issued in October 1998 
and May 2000, the RO informed the veteran of the reasons for 
which his claim had been denied and of the evidence needed to 
substantiate his claim, notified the veteran of all 
regulations pertinent to his claim, advised the veteran that 
attempts at verifying his alleged stressors had been 
unsuccessful, and provided him an opportunity to submit 
additional evidence, including independent evidence 
corroborating his alleged traumatic incidents, and to present 
additional argument, including in the form of hearing 
testimony, in support of his claim.  

Finally, in another letter dated December 1999, the RO 
informed the veteran of information needed in support of his 
assertion that he was personally assaulted in service, 
including potential alternative sources of evidence, the full 
names of the individuals involved in the alleged incidents 
and of military and civilian authorities to whom the veteran 
reported the incidents, statements from family members, 
friends, roommates, servicemembers, clergy, chaplains and 
crisis center counselors, and service evidence showing visits 
to medical or counseling clinics, sudden requests for changes 
in duty assignment, and unexplained behavioral changes or 
changes in performance evaluations.  The Board provided the 
veteran further guidance with regard to the evidence needed 
to substantiate his claim in a remand issued in March 1999 
and a decision issued in September 2000. 

Second, as required by the VCAA, VA fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  For instance, the RO secured and 
associated with the claims file all evidence identified by 
the veteran as being pertinent to his claim, including VA 
outpatient treatment records and hospitalization reports, 
letters from private physicians and information from the 
Social Security Administration (SSA).  The RO also secured 
and associated with the claims file service personnel records 
pertinent to the veteran's claim.  In addition, for the 
purpose of endeavoring to verify the veteran's alleged in-
service stressors, the RO associated with the claims file a 
letter from the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) (formerly the U.S. Army and Joint 
Services Environmental Support Group) to a United States 
Senator dated November 1994, which addresses the veteran's 
alleged stressors, and contacted personnel from the USASCRUR, 
who responded to the RO's inquiry by letter received in May 
2000.  The veteran has not reported, and Board is not aware 
of, any other outstanding evidence that needs to be obtained 
in support of the veteran's claim.  In addition to securing 
all pertinent evidence, the RO developed the medical record 
to the extent necessary to decide the veteran's claim.  In 
May 1994, after the veteran filed his PTSD claim, the RO 
afforded the veteran a VA PTSD examination, during which a VA 
examiner discussed the nature and etiology of the veteran's 
psychiatric complaints. 

The VCAA does not require remand of all claims pending on its 
effective date.  See Livesay v. Principi, 15 Vet. App. 165, 
178 (2001); see also Wensch v. Principi, 15 Vet. App. 362, 
367-68 (2001) (holding that when there is extensive factual 
development in a case, including in the record on appeal and 
in a detailed Board decision, and further assistance would 
not aid in substantiating a claim, the VCAA is inapplicable).  
Inasmuch as the RO and the Board have notified the veteran of 
the evidence needed to substantiate his claim and have 
obtained and fully developed all relevant evidence necessary 
for the equitable disposition of that claim, further 
development to comply with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (holding that strict adherence to legal requirements 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case because such adherence would impose 
additional burdens on the VA with no benefit flowing to the 
veteran). 

The veteran seeks service connection for PTSD.  The 
regulation governing this type of claim, 38 C.F.R. § 
3.304(f), was amended twice while the veteran's appeal was 
pending.  The first amendments became effective March 7, 
1997.  See Direct Service Connection (Post-Traumatic Stress 
Disorder), 64 Fed. Reg. 32,808 (June 18, 1999).  The second 
amendments became effective March 7, 2002.  See Post-
Traumatic Stress Disorder Claims Based on Personal Assault, 
67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (to be codified as 
amended at 38 C.F.R. § 3.304(f)).  The Board finds that the 
1996 and 1997 criteria for evaluating PTSD claims are 
substantially the same, as both versions of the regulations 
require medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (1998), (2001).  
The 1999 amendments primarily codified the Court's decision 
in Cohen v. Brown, 10 Vet. App. 128 (1997) and brought 38 
C.F.R. 
§ 3.304(f) in line with the governing statute, 38 U.S.C.A. § 
1154(b) (West 1991), which relaxes certain evidentiary 
requirements for PTSD claimants who have combat-related 
stressors.  The 2002 amendment primarily codifies VA's 
existing manual procedures that pertain to PTSD claims 
resulting from personal assault. 

As previously indicated, where the law or regulations change 
while an appeal is pending, the version most favorable to the 
claimant generally applies.  Karnas, 1 Vet. App. at 312-313.  
In this case, the RO and the Board notified the veteran of 
the aforementioned changes and considered his claim pursuant 
thereto.  Specifically, in a decision dated September 2000, 
the Board cited the regulatory changes that resulted from the 
first amendment and adjudicated the veteran's claim under 
both the former and revised regulatory criteria.  Although 
the RO did not have an opportunity to issue a supplemental 
statement of the case citing the regulatory changes that 
resulted from the second amendment (the case having been 
transferred to the Board before the amendment was passed), 
prior to the change, in December 1999, the RO sent the 
veteran a letter clearly outlining the type of evidence that 
may be considered relevant in corroborating the occurrence of 
stressors in claims for service connection for PTSD resulting 
from personal assault.  This letter contains the information 
that is now outlined in the revised version of 38 C.F.R. § 
3.304(f).  Thereafter, in the supplemental statement of the 
case issued in May 2000, the RO reconsidered the veteran's 
claim.  Therefore, the veteran would not be prejudiced by the 
Board proceeding to the merits of his claim.  See Bernard, 4 
Vet. App. at 393-94.

To establish entitlement to service connection for PTSD under 
the former regulation, the veteran must submit "...medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304 (1996).  

Under the revised regulation, the veteran must submit 
"...medical evidence diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2001). 

The veteran contends that he developed PTSD as a result of 
stressors experienced during active service.  These stressors 
include: being exposed to racism in a wide variety of forms 
while in the United States, Germany and Vietnam; being 
subjected to mortar attacks five to six times per week while 
serving in Vietnam; witnessing the torture of Viet Cong 
suspects during interrogations; seeing dead bodies, including 
while investigating plane crashes; assisting in the removal 
of the remains of thirteen individuals involved in one of 
those crashes; witnessing the torture of Vietnamese girls by 
means of red ants and honey; and accidentally shooting a 
Vietnamese national while on guard duty.

VA and private medical evidence dated after the veteran was 
discharged from service satisfies the first and second 
elements of a PTSD claim under the former and revised 
criteria of 38 C.F.R. § 3.304(f), because it shows that the 
veteran has been diagnosed on multiple occasions as having 
PTSD as a result of stressful incidents he reportedly 
experienced during service.  Having submitted a diagnosis of 
PTSD and medical evidence linking PTSD to claimed in-service 
stressors, the Board must now determine whether the record 
contains credible supporting evidence that any of the claimed 
in-service stressors occurred.  

The Court has held that, in adjudicating a claim for PTSD, 
the evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
veteran was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is shown through 
military citation or other appropriate evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence of their actual occurrence, provided the 
testimony is found to be satisfactory, e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further developmental or 
corroborative evidence is necessary.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d) (2001).  In determining 
whether the veteran participated in combat, the veteran's 
oral and written testimony will be weighed together with the 
other evidence of record.  Cohen v. Brown, 10 Vet. App. 128, 
146 (1997).  

In this case, the claims file includes two detailed written 
statements of the veteran, dated May 1994 and December 1999, 
both of which are silent as to his participation in combat.  
However, at his December 1998 hearing, the veteran testified 
that, while serving as an Air Policeman at Da Nang Airfield, 
he was subject to sniper and mortar attacks five to six times 
weekly.  

The veteran's DD Form 214 indicates that his primary military 
occupational specialty (MOS) was policeman.  His personnel 
record (AF Form 7) does not indicate that he served in 
Vietnam; however, an April 1965 service record (efficiency 
report) covering the period from June 11, 1964 to April 17, 
1965 establishes that he served with the 23rd Air Base Group 
(23rd ABG) at Da Nang Air Base.  In this regard, as noted in 
the Board's March 1999 remand, the veteran's service medical 
records contain a physical examination for remote duty 
performed on 27 November 1964 at the U.S. Air Force Hospital, 
Chanute Air Force Base, Illinois, apparently prior to the 
veteran's deployment to Vietnam.  Thus, it appears that the 
veteran served in Vietnam at some time shortly following the 
November 27, 1964 physical examination until at least April 
17, 1965, but clearly no later than May 6, 1965, the date of 
the veteran's separation from service.  The efficiency report 
indicates that he served as "SAT leader," air policeman and 
security guard, that his duties primarily involved 
supervising the sentries at the Tactical Aircraft Parking 
Area, that he performed these duties in an excellent manner, 
and that his conduct was "above reproach."  

In a precedent opinion, VA's General Counsel held that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran "have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99.  The General Counsel 
also indicated that the determination of whether a veteran 
engaged in combat with the enemy necessarily must be made on 
a case-by-case basis, and that absence from a veteran's 
service records of any ordinary indicators of combat service 
may, in appropriate cases, support a reasonable inference 
that the veteran did not engage in combat; such absence may 
properly be considered "negative evidence" even though it 
does not affirmatively show that the veteran did not engage 
in combat.  Id.  

In this case, there is no evidence currently in the claims 
file that establishes the veteran's participation in combat.  
The veteran's DD Form 214 does not show that he received any 
commendations or awards typically awarded primarily or 
exclusively for circumstances related to combat, such as the 
Combat Infantryman Badge, Purple Heart, or any other similar 
citation.  See id.  Moreover, his AF Form 7 shows that he was 
trained as an air policeman.  In addition, according to 
November 1994 and May 2000 letters from the USASCRUR to the 
RO and a United States Senator, the veteran's participation 
in combat could not be verified.  The USASCRUR's May 2000 
letter was accompanied by a unit history for the 23rd ABG for 
the period from January 1964 to June 1964.  The unit history 
indicates that the 23rd ABG's primary mission was to provide 
base support for Air Force units at Da Nang, organizational 
and limited field maintenance for C-123 aircraft, and base 
support for an aerial port operation at Qui Nhon.  The unit 
history also indicates that air policemen throughout the 
period were utilized for close in and close boundary support, 
and that U.S. Marine, South Vietnamese Army, and U.S. Signal 
Company units provided perimeter protection.  Although the 
unit history notes several instances of attacks at bases, 
none of these involved an attack at Da Nang during the 
relevant time period.  In addition, the unit history contains 
no indication that personnel (other than pilots and flight 
crews) of the 23rd ABG participated in combat, came under 
hostile fire, or sustained any casualties during the relevant 
time period.  

Based on the foregoing, the Board finds that the evidence in 
favor of a claim of participation in combat is of less weight 
than the evidence against the claim.  The favorable evidence 
includes the veteran's testimony, which is not sufficient to 
establish definitively the veteran's participation in combat.  
The unfavorable evidence includes the veteran's unit history 
and service records, which contain specific information as to 
the veteran's duties as the supervisor of sentries for an air 
base group at a tactical aircraft parking area at Da Nang Air 
Base.  The favorable evidence and the unfavorable evidence 
are not in relative equipoise; therefore, the doctrine of 
reasonable doubt is not for application.  Rather, the Board 
finds that the preponderance of the evidence is against the 
claim that the veteran participated in combat.  See Cohen, 10 
Vet. App. at 145; 38 U.S.C.A. § 5107(b); VAOPGCPREC 12-99.  
Furthermore, to the extent that there are medical opinions of 
record concluding that the veteran has PTSD due to combat, 
these opinions are based on an oral history provided by the 
veteran and lack a factual basis.  They therefore are 
outweighed by the information recorded in the veteran's 
service records.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."  In the three previously noted 
cases, the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (MANUAL 21-1), which has now been 
revised as to "Evidence of Stressors in Service" to read, 
in part, ... "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the MANUAL 21-1 October 1995 revision, the 
Court has held that the requirement in 38 C.F.R. § 3.304(f) 
for "credible supporting evidence " means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).

In this case, there is no verified stressor to serve as a 
basis for granting the veteran's PTSD claim.  With regard to 
his alleged participation in combat (sniper and mortar 
attacks), his witnessing of the torture of Viet Cong 
suspects, his shooting of a Vietnamese national, his 
witnessing of plane crashes, and his exposure to instances of 
racism in the United States, Germany and Vietnam (to include 
witnessing beatings, fist fights, race riots, and a wide 
variety of allegations of unfair treatment of African 
Americans), the veteran has not provided the specific dates 
these incidents occurred or the locations of their 
occurrence.  In addition, he has not provided the names of 
any individual he allegedly witnessed being killed or 
wounded.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(holding that it is not an impossible or onerous task for 
appellants who claim entitlement to service connection for 
PTSD to supply the names, dates and places of events claimed 
to support a PTSD stressor).    

Furthermore, the USASCRUR's November 1994 and May 2000 
letters show that that agency was unable to verify any of the 
claimed stressors.  In addition, the 23rd ABG unit history of 
record shows that the 23rd ABG performed security and support 
activities in Da Nang Air Base; it does not contain an 
account of events that supports the veteran's claimed 
stressors.  Rather, the unit history notes that between 
January and July of 1965, twelve recoveries were made of 
personnel who died in plane crashes "near the vicinity of Da 
Nang Air Base."  However, the unit history indicates that 
these recoveries were made by a rescue unit ("Detachment 
5") to which the veteran was not assigned.  In addition, as 
previously stated, service records indicate that the 
veteran's duties primarily involved supervising the sentries 
of the tactical aircraft parking area at Da Nang Air Base. 

Finally, in a May 1994 written statement addressing his 
stressors, the veteran argues that he was subject to two 
assaults because of his race.  In this letter, and in other 
written statements, he notes having been in the vicinity of 
racially-motivated violence, to include fist fights and race 
riots.  The second amendment to 38 C.F.R.
§ 3.304(f), which the Board mentioned above, clearly alters 
the landscape with regard to the PTSD claims based upon 
personal assault.  

According to this amendment: 

[E]vidence from sources other than the 
veteran's service records may corroborate 
the veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to: records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of a stressor include, 
but are not limited to: a request for a 
transfer to another military duty 
assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety 
without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a PTSD claim 
that is based on in-service personal 
assault without first advising the 
claimant that evidence from sources other 
than the veteran's service records or 
evidence of behavior changes may 
constitute credible supporting evidence 
of the stressor and allowing him or her 
the opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence.  VA may submit 
any evidence that it receives to an 
appropriate medical or mental health 
professional for an opinion as to whether 
it indicates that a personal assault 
occurred.

67 Fed. Reg. at 10,332.

A close reading of the veteran's lengthy stressor statements 
as well as his "personal assault form" received in December 
1999, reflects that, except for a reference to two 
nonspecific attacks noted in his May 1994 letter and an 
allegation of an assault by a individual named "[redacted]," it 
is unclear whether he is alleging that he was personally 
assaulted.  Moreover, even assuming such is the case, other 
than providing the name "[redacted]," the veteran has failed to 
submit details pertaining to these assaults, which would 
allow for further efforts at verification.  In light of this 
fact, the Board finds that further development is not 
required with regard to the claimed assaults.  See Wood, 1 
Vet. App. at 193; see also Hayes, 5 Vet. App. at 68.  

Moreover, with regard to the development that has been done, 
according to the USASCRUR's May 2000 letter, the USASCRUR was 
unable to verify any assault on the veteran, to include an 
assault by someone named "[redacted]."  In addition, there is 
no mention in any of the veteran's service personnel or 
medical records indicating that he was the victim of an 
assault, and the service medical records do not establish 
that the veteran was treated for such things as contusions or 
lacerations consistent with an assault.  With regard to 
evidence of "behavior changes," the veteran's DD Form 214 
shows that the veteran was awarded the Air Force Good Conduct 
Medal and the Air Force Longevity Service Award.  In 
addition, his AF Form 7 shows that he was regularly promoted, 
and that he achieved the rank of Airman first class at the 
time of separation from service without experiencing 
disciplinary action, demotions, or other trouble.  His 
efficiency report indicates that he performed in an excellent 
manner, is replete with praise for his tact, efficiency, 
loyalty and common sense, and notes that "he was always 
setting a proper example for junior airmen to follow."  
Although the Board has considered the many lay statements 
that have been submitted, only two of the authors (the 
veteran's sister, and a friend, C.L.B.) indicate that they 
knew the veteran prior to service and that his behavior 
changed for the worse upon his return from service.  Two of 
the other lay statements were submitted by persons who served 
in Vietnam well after the veteran's tour of duty in Vietnam 
had ended, and none of the authors of any of the lay 
statements submitted assert that they saw the veteran witness 
any specific stressor.  Given the foregoing, to the extent 
that the veteran is claiming that he was the victim of a 
personal assault, the Board finds that this particular 
stressor has not been verified.

Inasmuch as the veteran has not submitted evidence showing 
that he engaged in combat and his PTSD symptoms have not been 
attributed to a verified in-service stressor, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
PTSD.  Accordingly, service connection for PTSD must be 
denied.  In reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application. 


ORDER

Service connection for PTSD is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

